      Case 20-06007      Doc 21     Filed 12/08/20 Entered 12/08/20 15:24:31        Desc Main
                                      Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                     )       Case No:       20-06007
           Reonta Reed                       )
                                             )       Chapter:       Chapter 7
                           Debtor            )
                                             )       Judge:         Timothy A. Barnes

                                      NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on January 4, 2021 at 1:00 p.m., I will appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present the MOTION
TO REOPEN BANKRUPTCY TO FILE CERTIFICATION OF COMPLETION OF
FINANCIAL MANAGEMENT COURSE AND FOR ENTRY OF A DISCHARGE, a copy of
which is attached.

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
433658. The meeting ID and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                           By:      /s/ Scott Greenwood
                                                   ____________________________________
                                                       Scott Greenwood
                                                       Geraci Law L.L.C.
                                                       55 E. Monroe Street #3400
                                                       Chicago, Illinois 60603
                                                       312.332.1800
                                                       ndil@geracilaw.com



Rec No. 839506
WD - NOTICE OF MOTION ZOOM
      Case 20-06007      Doc 21      Filed 12/08/20 Entered 12/08/20 15:24:31         Desc Main
                                       Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:        20-06007
           Reonta Reed                        )
                                              )       Chapter:        Chapter 7
                            Debtor            )
                                              )       Judge:          Timothy A. Barnes

                                   CERTIFICATE OF SERVICE

        The undersigned, Scott Greenwood, an Attorney, does hereby certify that I caused a copy of
this notice and attached motion to be mailed to the above persons, at their respective addresses, first-
class postage prepaid, by depositing the same in the U.S. Mail at 55 E. Monroe St., Chicago, Illinois,
60603, before 5:30 p.m. on December 8, 2020.


                                     LIST OF PARTIES SERVED

R. Scott Alsterda, Nixon Peabody LLP Three First Natl Plaza #3500, Chicago, IL 60602-4283

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Reonta Ann Reed, 7302 S. Yates Blvd. #2, Chicago, IL 60649

ALL CREDITORS ON THE ATTACHED LIST




Rec No. 839506
WD - NOTICE OF MOTION ZOOM
           Case 20-06007            Doc 21      Filed 12/08/20 Entered 12/08/20 15:24:31       Desc Main
                                                  Document     Page 3 of 5
Reonta Ann Reed                              Illinois Department of Revenue   World Financial Network BANK
7302 S Yates Blvd #2                         Bankruptcy Department            C/O Portfolio Recov Assoc
Chicago, IL 60649                            PO Box 19035                     150 Corporate Blvd
                                             Springfield IL 62794             Norfolk VA 23502
Capital One
Attn: Bankruptcy Dept.                       Illinois Lending
26525 N Riverwoods Blvd                      Bankruptcy Dept.
Mettawa IL 60045                             3455 S Ashland Avenue
                                             Chicago IL 60608
Capital ONE AUTO Finan
Attn: Bankruptcy Dept.                       Midland Funding, LLC
Po Box 259407                                Bankruptcy Department
Plano TX 75025                               8875 Aero Drive, # 200
                                             San Diego CA 92123
Capital ONE BANK USA N.A.
C/O Portfolio Recov Assoc                    Clerk, First Mun Div
150 Corporate Blvd                           18M1124180
Norfolk VA 23502                             50 W. Washington St., Rm. 1001
                                             Chicago IL 60602
CBNA
Attn: Bankruptcy Dept.                       Blitt and Gaines, PC
50 Northwest Point Road                      18M1124180
Elk Grove Village IL 60007                   661 Glenn Ave.
                                             Wheeling IL 60090
City of Chicago - Dept of Revenue
Bankruptcy Department                        Navient
121 N. LaSalle St                            Attn: Bankruptcy Dept.
Room 107                                     123 S Justison St
Chicago IL 60602                             Wilmington DE 19801

Comcast                                      OPP Loans
C/O Convergent Outsourcing                   Attn: Bankruptcy Dept.
800 Sw 39Th St                               130 E Randolph St Ste 34
Renton WA 98057                              Chicago IL 60601

Comenity BANK                                Portfolio Recovery Assoc.
C/O Portfolio Recov Assoc                    Riverside Commerce Center
150 Corporate Blvd                           120 Corporate Blvd., Ste. 100
Norfolk VA 23502                             Norfolk VA 23502

Comenitybank/Ny&Co                           Clerk, First Mun Div
Attn: Bankruptcy Dept.                       19M1124556
Po Box 182789                                50 W. Washington St., Rm. 1001
Columbus OH 43218                            Chicago IL 60602

Comenitybank/Victoria
                                             Blitt and Gaines, PC
Attn: Bankruptcy Dept.                       19M1124556
Po Box 182789                                661 Glenn Ave.
Columbus OH 43218                            Wheeling IL 60090
Credit ONE BANK N.A.                         Synchrony BANK
C/O Midland Funding                          C/O Portfolio Recov Assoc
320 E Big Beaver Rd Ste                      150 Corporate Blvd
Troy MI 48083                                Norfolk VA 23502
Credit ONE BANK NA                           Synchrony BANK
Attn: Bankruptcy Dept.                       C/O Midland Funding
Po Box 98875                                 320 E Big Beaver Rd Ste
Las Vegas NV 89193                           Troy MI 48083
     Case 20-06007          Doc 21   Filed 12/08/20 Entered 12/08/20 15:24:31            Desc Main
                                       Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )       Case No:       20-06007
          Reonta Reed                           )
                   Debtor,                      )       Chapter:       Chapter 7
                                                )
                                                )       Judge: Timothy A. Barnes

MOTION TO REOPEN BANKRUPTCY TO FILE CERTIFICATION OF COMPLETION OF
    FINANCIAL MANAGEMENT COURSE AND FOR ENTRY OF A DISCHARGE


The Debtor, Ms. Reonta Reed (the “Debtor”), by and through her attorneys, Geraci Law LLC, hereby

submits this Motion to reopen her case in order to file a certification of completion of an instructional

course concerning personal financial management and for entry of a discharge, and in support, alleges

as follows:

               1.     The Debtor filed a Chapter 7 Voluntary Petition on 03/03/2020.

               2.     The Debtor appeared and testified at the scheduled Section 341 Meeting of

               Creditors on 04/30/2020 and a no asset report was filed by the Chapter 7 Trustee on the

               same date.

               3.     The Debtor’s Chapter 7 case was closed without entry of a discharge 07/06/2020

               for failure to file a certification of completion of an instructional course concerning

               personal financial management (hereinafter “Form 23”) pursuant to 11 U.S.C. Sections

               111 and 727, and Rule 1007(b)(7) of the Interim Rules of Bankruptcy Procedure.

               4.     On 07/07/2020, the Debtor completed an instructional course concerning personal

               financial management through an approved provider in accordance with 11 U.S.C Sec.

               111 and on 07/08/2020 the certificate was filed by the course provider.

               5.     The Debtor has complied with all other requirements of the Bankruptcy Code and

               BAPCA.
     Case 20-06007       Doc 21
                              Filed 12/08/20 Entered 12/08/20 15:24:31 Desc Main
                                Document        Page 5 of 5
WHEREFORE, the Debtor respectfully requests that the Court grant their Motion to Reopen their case

in order to file Form 23, and for the entry of a discharge pursuant to 11 U.S.C. Sec. 727, and for any

other and further relief that the Court deems just and equitable.




                                                          Respectfully submitted,

                                                          /s/Scott Greenwood __
                                                          Scott Greenwood




   Attorneys for the Debtor
   Geraci Law LLC
   55 E. Monroe Street #3400
   Chicago, Illinois 60603
   (Ph): 312.332.1800
